Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The amendment filed 11/05/2020 has been entered. Claims 1-20 are pending. Claims 1-6, 10-12, 14, and 19 have been amended. The double patenting rejection is withdrawn based on the terminal disclaimer filed 11/05/2020. No claim is added or canceled. 

Claim Objections
Claims 2-9, 11-18, and 20 objected to because of the following informalities:  These dependent claims should be dependents of their parents’ claims, however, all of them are written as dependents of claim 0. 
 Appropriate correction is required.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered but they are not persuasive. 
In that remarks, the applicant argued in substance: 
That: The cited references fail to suggest “in response to the request, prioritizing via the source computer system, the sub-payloads relative to each other to produce a computer-readable sub-payload priority order of transmitting the sub-payloads from the 
In response to the applicant’s argument Chun teaches in response to the request, prioritizing via the source computer system, the sub-payloads relative to each other to produce a computer-readable sub-payload priority order of transmitting the sub-payloads from the source computer system to the destination computer system (i.e. fig. 5 and 6), with the prioritizing using a set of computer-readable rules that dictate different priorities the sub-payloads based upon types of the payload data in the sub-payloads (i.e. various types of feedback information can be expressed based on a level using feedback data of a predetermined size is used, [0054]); 
However, Chun does not explicitly disclose “wherein the transmitted sub-payloads comprise multiple sub-payloads that are each of a different size and further wherein the rules favor sending sub- payloads with a first type of payload data before sub-payloads with a second type of payload data, with the first type being different than the second type.”
However, McGowan teaches wherein the transmitted sub-payloads comprise multiple sub-payloads that are each of a different size (i.e. the size of a fragment may depend on a variety of constraints including the size of the packets on the wireless link, [0022]) and further wherein the rules favor sending sub- payloads with a first type of payload data before sub-payloads with a second type of payload data, with the first type being different than the second type (i.e. A different label may indicate a fragment type 
Based on Chun in view of McGowan it would have been obvious to of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the size of a fragment may depend on a variety of constraints including the size of the packets on the wireless link, and each fragment may be associated with a unique label, indicating whether it is a first, intermediate, or a last fragment of a payload to Chun because Chun teaches transmit feedback information by assigning different level (Abstract) and McGowan suggests the size of a fragment may depend on a variety of constraints including the size of the packets on the wireless link ([0031]), and each fragment may be associated with a unique label, indicating whether it is a first, intermediate, or a last fragment of a payload ([0031]). 
One of ordinary skill in the art would have been motivated to utilize McGowan into Chun system in order to increase the capability of feedback data transmission of Chun system.
Based on the above discussion, it is clear that the combination of the cited references made the claimed limitations obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2010/0085912) hereinafter Chun in view of McGowan (US 2004/0042440) hereinafter McGowan.
Regarding claim 1, Chun teaches a source computer system (i.e. a user equipment, [0030]) comprising: receiving a computer-readable request at the source computer system to transmit an overall payload comprising data from the source computer system to a remote destination computer system, (i.e. a user equipment receives the preamble, pilot signal, and the like transmitted from a base station through a certain channel and assembles feedback information to feedback to the base station, [0040]); in response to the request, defining via the source computer system, a plurality of sub-payloads in the overall payload (i.e. The feedback data may have a plurality of level ranges. The level range is a part of the entire levels that the feedback data has, [0043]), with each of the defined sub-payloads being a computer-usable payload that includes payload data, wherein each of the defined sub-payloads is configured to be used by the destination computer system without one or more other sub-payloads in the overall payload (i.e. Various types of feedback information can be assigned to each of the level ranges. For example, CQI can be assigned to the first level range, RI to the second level range, and PMI to the third level range, [0049]); in response to the request, prioritizing via the source computer system, the sub-payloads relative to each other to produce a computer-readable sub-payload priority order of transmitting the sub-payloads from the source computer system to the destination computer system (i.e. fig. 5 and 6), with the prioritizing using a set of computer-readable rules that dictate different priorities the sub-payloads based upon types of the payload data in the sub-payloads (i.e. various types of feedback information can be expressed based on a level using feedback data of a predetermined size is used, [0054]).
However, Chun does not explicitly disclose at least one processor; and memory comprising instructions stored thereon that when executed by at least one processor cause at least one processor to perform acts: transmitting a plurality of the sub-payloads from the source 
However, McGowan teaches at least one processor; and memory comprising instructions stored thereon that when executed by at least one processor cause at least one processor to perform acts (i.e. A storage device storing instruction that, if executed, comprising a medium storing instructions that enable a processor-based system to perform steps, claim 26): transmitting a plurality of the sub-payloads from the source computer system to the destination computer system separately from each other in the sub-payload priority order (i.e. a wireless transfer of payloads PL1 and PL2 of data from a sending end to a receiving end, [0027]), wherein the transmitted sub-payloads comprise multiple sub-payloads that comprise different types of data, wherein the transmitted sub-payloads comprise multiple sub-payloads that are each of a different size (i.e. the size of a fragment may depend on a variety of constraints including the size of the packets on the wireless link, [022]) and further wherein the rules favor sending sub- payloads with a first type of payload data before sub-payloads with a second type of payload data, with the first type being different than the second type (i.e. A different label may indicate a fragment type based on a relative temporal position of a particular fragment within a payload length. Each fragment may be associated with a unique label, indicating whether it is a first, intermediate, or a last fragment of a payload, [0031]); generating d association data that associate transmitted sub-payloads with the overall payload (i.e. Each of such fragments (e.g. FA1, FA2 and FA3) may be labeled depending upon the number of 
Based on Chun in view of McGowan it would have been obvious to of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a storage device storing instruction, a processor, wireless transfer of payloads PL1 and PL2 of data from a sending end 146 to a receiving end, the size of a fragment may depend on a variety of constraints including the size of the packets on the wireless link, each fragment may be associated with a unique label, indicating whether it is a first, intermediate, or a last fragment of a payload, each of such fragments (e.g. FA1, FA2 and FA3) may be labeled depending upon the number of fragments created for a particular payload, and every fragment uniquely links to only one specific payload within a packet being communicated over a particular channel to Chun because Chun teaches transmit feedback information by assigning different level (Abstract) and McGowan suggests wireless transfer of payloads PL1 and PL2 of data from a sending end 146 to a receiving end, ([0027]), the size of a fragment may depend on a variety of constraints including the size of the packets on the wireless link, ([0022]) each fragment may be associated with a unique label, indicating whether it is a first, intermediate, or a last fragment of a payload, ([0031]) each of such fragments (e.g. FA1, FA2 and FA3) may be labeled depending upon the number of fragments created for a particular payload ([0028]), and every fragment uniquely links to only one specific payload within a packet being communicated over a particular channel ([0026]). 
One of ordinary skill in the art would have been motivated to utilize McGowan into Chun system in order to increase the capability of feedback data transmission of Chun system.



Regarding claim 4, McGowan teaches the acts further comprise including each identifier of the one or more identifiers in the corresponding sub-payload for each identifier (i.e. labeling each of said one or more first fragments as at least one of a beginning and an ending fragment to communicate said first payload over a wireless communication link to a target transceiver, claim 1), and wherein the transmitting of the one or more identifiers comprises transmitting each identifier of the one or more identifiers as part of corresponding sub-payload(i.e. After identifying each fragment individually, the identified fragments may be communicated independently as atomic units over the communication channel 143 (FIG. 3). In this way, the available single (se), start (s), continue (c) and the end (e) fragments may be prepared, [0041]). Therefore, the limitations of claim 4 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis.

Regarding claim 5, Chun teaches the sub-payload priority order includes a first sub-payload with user input feedback data of the first type of data earlier in the priority order than a 

Regarding claim 6, McGowan teaches the acts further comprise attempting and failing to successfully transmit an additional sub-payload of the overall payload to the destination computer system, with the additional sub-payload not being one of the transmitted sub-payloads, and with the additional sub-payload coming after the transmitted sub-payloads in the sub-payload priority order (i.e. length of each payload is indicative of when the payload would have been delivered if there had been no payloads posted by higher priority channels. However, since all payloads are multiplexed on to a signal communication channel (e.g., the communication channel 143 shown in FIG. 3) the delivery times (as shown by arrows) may be delayed in the illustrated embodiment of FIG. 4. For example, the payload PL4 comprises only eight fragments but takes nineteen fragment lengths (vertical dotted lines) to deliver as shown by an arrow on the right extreme end, [0034]). Therefore, the limitations of claim 6 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis.

Regarding claim 7, McGowan teaches the acts further comprise caching the additional sub-payload in response to the failing to successfully transmit the additional sub-payload (i.e. Due to the traffic from higher priority channels, the final delivery of the channel 4 payload at the (F) channel pause instance 240(6) is significantly delayed, [0038]). Therefore, the limitations of claim 7 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis. 

Regarding claim 8, McGowan teaches the acts further comprise receiving an additional request to transmit, and transmitting the additional sub-payload from the cache to the destination computer system in response to the additional request to transmit (i.e. In response to a call from the application 110b of FIG. 2, a data payload which may be broken into one or 

Regarding claim 9, McGowan teaches the acts further comprise discarding the additional sub-payload without successfully sending the additional sub- payload to the destination computer system (i.e. the second payload may be blocked from proceeding with subsequent transmission at block 320 in response to the channel two being determined to be of "low" priority relative to at least one open channel in a check at diamond, [0045]). Therefore, the limitations of claim 9 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis.

Regarding claim 12, Chun teaches in response to the request, identifying a context of the user interface experience, and selecting the set of computer-readable rules from among multiple different available sets of computer-readable rules using results of the identifying of the context of a user interface experience (i.e. CQI is information on downlink channel status provided by the user equipment to the base station in order to allocate downlink resources, which can be a variety of types such as a signal-to-interference plus noise ratio (SINR), modulation and coding scheme (MCS) level, data rate indicator, received signal strength indicator, and the like. The feedback information is converted into feedback data. The feedback data has a predetermined number of bits regardless of the type of the feedback information. The type of the feedback information can be classified based on the level of the, [0034]).

Regarding claims 10-11 and 13-20, the limitations of claims 10-11 and 13-20 are similar to the limitations of claims 1-3 and 5-9 above. Therefore, the limitations of claims 10-11 and 13-20 are rejected in the analysis of 1-3 and 5-9 above, and the claims are rejected on that basis.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/A.F.W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
2/10/2021
/SURAJ M JOSHI/Primary Examiner, Art Unit 2447